Citation Nr: 1146724	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-40 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the appellant is an eligible surviving spouse for the purpose of receiving VA death benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to June 1955.  He died in August 2007.  The appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied the appellants claims for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The RO's basis for the denial was that the appellant was not an eligible surviving spouse as she had not been married to the Veteran for one year or more before the Veteran's death.  Thus, the Board has recharacterized the matter on appeal as reflected on the title page (Issue 1), and notes that the benefits the appellant seeks flow from the ultimate disposition of this matter.  

In September 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The issue of whether the appellant is an eligible surviving spouse for the purpose of receiving VA death benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

At the time of the September 2011 Board videoconference hearing, prior to the promulgation of a decision in the appeal of the matter of entitlement to accrued benefits, the appellant's representative, on the appellant's behalf, withdrew from appellate status this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the matter of entitlement to accrued benefits have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

At the time of the aforementioned videoconference hearing, the appellant's representative, on behalf of the appellant, withdrew from appellate status the matter of entitlement to accrued benefits.

Therefore, there remains no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and the appeal as to this matter is dismissed.  38 C.F.R. § 20.204(c) (2011).


ORDER

The appeal of the claim for entitlement to accrued benefits is dismissed.


REMAND

The appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  38 C.F.R. § 3.50(a) (2011).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).   
 
To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§ 3.50(b)(1) (2011). 

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (2011). 

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j) (2011).  The State of Illinois does not recognize common law marriages.  According to the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214), common law marriages contracted in Illinois after June 30, 1905 are invalid.

However, VA General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  This is because this legal impediment to a valid marriage may be overcome, and the marriage "deemed valid," on a showing that the appellant was in fact unaware of the impediment, the attempted marriage took place at least one year prior to the Veteran's death, they cohabitated continually from the attempted marriage to the Veteran's death, and no other person has been established as a surviving spouse.  38 C.F.R. § 3.52 (2011).  

In this case, the record includes the appellant's marriage certificate showing that she married the Veteran on April 26, 2007.   

In her March 2008 notice of disagreement and October 2009 substantive appeal (via VA form 9), she asserted that she and the Veteran attempted to get married several times during the sixteen years they were together; however, each time they planned to get married he got sick and was hospitalized.  She stated that the Veteran was her husband for sixteen years and everybody knew this.  She indicated that she was going to obtain sworn statements from people who could corroborate her contentions.  

During the September 2011 video conference hearing, the appellant testified that she and the Veteran had lived together in her apartment in Chicago since 1990.  See hearing transcript, page 4.  She also testified that during their time together, they also moved to a new apartment, which was also in her name due to the Veteran having a poor financial history.  She furthered that she had a large family in the Chicago area and that the Veteran was accepted as her spouse prior to their official marriage.  She also stated that they merged their finances during the period they lived together in a bank account owned by the Veteran, to which she was added.  See hearing transcript, page 8.  Even though they held themselves out as husband and wife, they still wanted to formalize that marriage.  She reiterated they would have been married for over 10 years, but the Veteran kept getting sick, and they could not get married.  See hearing transcript, page 16.  She testified that she did not know that the State of Illinois did not recognize common law marriages.  See hearing transcript, page 17 -19.     

The Board notes that this case involves primarily questions of the application of the governing law, and, if denied as lacking legal merit, would render inapplicable the requirements of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, given the unique circumstances of this case, including the above-noted factual question relating to the appellant's possible common law marriage to the Veteran, compliance with the provisions of the VCAA and its implementing regulations are warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA compliant notice letter as to the issue on appeal.  Specifically, the appellant should be asked to submit supporting evidence of her common law marriage to the Veteran.  Supporting evidence of common law marriage should include affidavits or certified statements from the appellant setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage-including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 

2.  Thereafter, the RO/AMC should re-adjudicate the matter of whether the appellant is an eligible surviving spouse for purposes of VA death benefits.  The RO/AMC should discuss whether the appellant and the Veteran had a marriage that may be "deemed valid" for more than one year prior to the Veteran's death pursuant to 38 C.F.R. § 3.52 and VAOPGCPREC 58-91 (June 17, 1991) without the appellant's knowledge of the legal impediment that the state of Illinois does not recognize common law marriage.

3.  If the benefit sought on appeal is granted, that is, the appellant is found to have a common law marriage to the Veteran for a year prior to his death and as such, the appellant is an eligible surviving spouse, then the underlying claims of entitlement to DIC and death pension benefits should be readjudicated.   

4.  If the benefits sought on appeal remain denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


